Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 11-12, 17-20, 22 and 25 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Romera Jolliff et al. (US Patent Application Publication 2011/0304550), herein after referred to as Romera Jolliff.
Regarding independent claim 11, Romera Jolliff discloses an operator control and display device for a motor vehicle (Paragraph [0051] describes an adaptive user interface display useful in applications where users cannot divert their attention from visual activity such as driving a vehicle), comprising: 
a proximity-sensitive and touch-sensitive screen (paragraph [0056] describes the adaptive user interface to receive user input from a variety of sensors such as touch-sensitive surface and proximity sensors) having a display area (figures 15A-15B reference depicted display area described in paragraph [0080] to be a display of an audio equalizer) with a first segment and a second segment arranged thereon, the first and second segments separated by a contact line (Figures 15A-15B reference contact line 1502 described in paragraph [0080] to regard raised lines. Figure 8B depicts the manner of raising the surface utilizing pins 806 such that the top surface comprises a first left segment and second right segment (as oriented in figure 8B) about the raised pin 806, paragraph [0062]. Figure 8B is considered the elevation view of contact line 1502. Figure 15A comprises a plurality of pins forming the contact line 1502 such that the area left of 1502 (touched by depicted index finger) is interpreted to correspond to the first left segment as described above and area right of 1502 is interpreted to correspond to the second right segment as also described above. The first and second segments separated visually and spatially via the raised contact line 1502.), at least the second segment being pivotable at the contact line relative to the first segment (Paragraph [0080] describes the user to push the button 1504 along the contact raised line 1502. Paragraph [0064] describes the press of a raised button 214 (corresponding to button 1504) may be detected based upon signals generated when the engaged pins 806 are pressed down through their individual linear actuators 812. Figure 8D depicts an exampled button 214 comprising a linear raised surface. Figure 8B depicts the pivoted surface of a single pin thereby describing the first left and second right segments 804 pivoting between adjacent pins. Figure 8D depicts 5 pins 820 in the raised positions wherein a pivot occurs between the first left segment of the leftmost raised pin and second right segment of the rightmost raised pin in the case of a raised button without user input.); and 
figure 4 reference tablet controller 406 described in paragraph [0053] to receive touch event and actuation commands from the adaptive user interface device 102) formed by the second segment when pivoted along the contact line (paragraph [0080] describes receiving user input in a linear manner along 1502 for controlling systems that response to such a linear input (exampled for audio equalizer) the linear input pivots the first left area and second right area segments during input as depicted between 15A-15B raised button 1504 shown in elevation view in figure 8D.). 
Regarding independent claim 22, Romera Jolliff discloses a motor vehicle (Paragraph [0051] describes an adaptive user interface display useful in applications where users cannot divert their attention from visual activity such as driving a vehicle), comprising: 
a passenger compartment (Paragraph [0051] describes the application of driving a vehicle. A user driving a vehicle is a description of a passenger compartment); and 
an operator control and display device in the passenger compartment (Paragraph [0051] describes an adaptive user interface display useful in applications where users cannot divert their attention from visual activity such as driving a vehicle), having a proximity-sensitive and touch-sensitive screen (paragraph [0056] describes the adaptive user interface to receive user input from a variety of sensors such as touch-sensitive surface and proximity sensors) with a display area (figures 15A-15B reference depicted display area described in paragraph [0080] to be a display of an audio equalizer) having a first segment and a second segment separated by a contact line (Figures 15A-15B reference contact line 1502 described in paragraph [0080] to regard raised lines. Figure 8B depicts the manner of raising the surface utilizing pins 806 such that the top surface comprises a first left segment and second right segment (as oriented in figure 8B) about the raised pin 806, paragraph [0062]. Figure 8B is considered the elevation view of contact line 1502. Figure 15A comprises a plurality of pins forming the contact line 1502 such that the area left of 1502 (touched by depicted index finger) is interpreted to correspond to the first left segment as described above and area right of 1502 is interpreted to correspond to the second right segment as also described above. The first and second segments separated visually and spatially via the raised contact line 1502); and
a mechanism pivoting at least the second segment at the contact line relative to the first segment (Paragraph [0080] describes the user to push the button 1504 along the contact raised line 1502. Paragraph [0064] describes the press of a raised button 214 (corresponding to button 1504) may be detected based upon signals generated when the engaged pins 806 are pressed down through their individual linear actuators 812. Figure 8D depicts an exampled button 214 comprising a linear raised surface. Figure 8B depicts the pivoted surface of a single pin thereby describing the first left and second right segments 804 pivoting between adjacent pins. Figure 8D depicts 5 pins 820 in the raised positions wherein a pivot occurs between the first left segment of the leftmost raised pin and second right segment of the rightmost raised pin in the case of a raised button without user input. The raising of the pins creating a pivot is via a mechanism 812 to lower/raise pin 806.) to form an operator control element (paragraph [0080] describes receiving user input in a linear manner along 1502 for controlling systems that response to such a linear input (exampled for audio equalizer) the linear input pivots the first left area and second right area segments during input as depicted between 15A-15B raised button 1504 shown in elevation view in figure 8D.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muyskens et al. (US Patent Application Publication 2005/0110762), herein after referred to as Muyskens, in view of Takeshi (US Patent Application Publication 2015/0378598).
Regarding independent claim 11, Muyskens discloses an operator control and display device [ ] (figures 7A-7B and paragraph [0048] reference display segments 216 with actuatable keys 224), comprising: 
a proximity-sensitive (figures 7A-7B reference key actuators 222 sensing pressure on surface 224 to actuate switches 206) [ ] having a display area (figures 7A-7B reference display 214) with a first segment and a second segment arranged thereon, the first and second segments separated by a contact line (figures 7A-7B reference left display arm 224 and right display arm 224 respectively as the first and second segments arranged along and separated by a contact line (physical spacing between 224 depicted in a lowered pivoted position in figure 7B)), at least the second segment being pivotable along the contact line relative to the first segment (Figures 7A-7B reference first and second segments 224 pivotable relative to one another along the contact line (spacing between 224)); and 
a controller receiving input from an operator control element (paragraph [0043] describes the dome switches 206 configures to close an electronic circuit when a force is applied thereto (force applied by a user input)) formed by the second segment when pivoted at the contact line (Figure 7B reference depiction of received input pivoting both first and second segments 224 relative contact line (spacing between 224) to actuate switches 206.).
Muyskens does not specifically disclose wherein the operator control and display device are for a motor vehicle and comprise a touch-sensitive screen.
paragraph [0036]) formed on the touchpad to give the touchpad three-dimensional contours that provide tactile or haptic feedback to the user (paragraph [0046]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Muyskens display hard keys with the known technique of being implemented in a vehicle’s touch screen display center console yielding the predictable results of providing tactile feedback to the user as disclosed by Takeshi (paragraph [0046]).
Regarding claim 17, Muyskins discloses the operator control and display device as claimed in claim 11, wherein each of the first and second segments of the proximity-sensitive and touch-sensitive screen are pivotable by at most 25.degree (Figure 7B reference each key as comprising a display arm 224 (first or second segment) with an actuator arm 226. The actuator arm 226 is depicted to regard the same distance as the display 214 thickness described in paragraph [0062] to be 7.5 mm. Paragraph [0043] describes the distance travels by the actuator arm is 0.5 mm. This distance traveled forms a right angle with actuator arm 226. A right triangle with an unknown hypotenuse (c) and known sides 7.5mm (b) and 0.5mm (a) solving for angle alpha (angle between c and b) with the right angle formed between a and b provides: cot(alpha)=b/a or angle alpha =arccot(7.5/.5) =3.814075 degrees. Said degrees reflect the maximum amount of pivotable movement taken by the key between the undepressed stated and depressed state. 3.814075 degrees is less than 25 degrees.). 
Regarding claim 18, Muyskins discloses the operator control and display device as claimed in claim 17, wherein each of the first and second segments of refer to rejection of claim 17 solving for the pivotable degrees of the first and second segments to be 3.814075 degrees which is less than 10 degrees). 

Allowable Subject Matter
5.		Claims 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 12 and 25, newly amended subject matter states “automatically to pivot at the contact line…when the approach of the object…is detected”. The current application’s originally filed specification describes the object as a finger of a user. The claim continues that the previously said automatic pivot occurs “prior to detection of user input”. The word input is not utilized by summary or detailed description of the current application’s originally filed specification. The background of said specification states “touch inputs”. Paragraph [0043] of said specification describes “segments are pivoted automatically when the object or the finer 10 and/or 10b approaches just one specific segment or subregion of the display area and/or touches just one specific segment or a specific subregion of the display area”. This implies a defined difference between “approaching” and “touching”. This leads the claims 12 or 25 language to be interpreted as automatically pivoting when a finger approaches prior to detection of the finger touching (user input).

It should be noted if applicant believes the subject matter of claims 12  and 25 should comprise a broader scope of interpretation than specifically stated, an enablement rejection would be made since the specification comprises only the above described situation which would support the newly amended language of claims 12 and 25.
Claims 19-20 is allowed. The reasons for allowance being identical to those described in regards to claims 12 and 23 above. Please note the scope of interpretation limits the “user input” as a finger touch and “approach of the object” as a non-touching finger.

Response to Arguments
6.		Applicant's arguments filed 7/21/2021 have been fully considered and relate towards newly amended subject matter. Applicant’s arguments will be 
In view of the claim language, the scope of interpretation regarding “separated” has not been claimed. In light of the specification (substitute filed 12/28/2018), the word “separate” is utilized only once and in regards to the actuator element (not shown in any figure). This does not mean that there is no support but without a specific definition the broadest most reasonable interpretation is utilized. Separated may regard, temporally, electrically, physically, and/or spatially. Figure 9 of the current application depicts physical and spatial separation between segments 20 and 21 and also between carrier segments 29. The written description of figure 9 utilizes wording of “arranged next to one another and/or together forming a key or an operator control element”. The written description does not describe how the carrier segments 29 formed with respective segments 20+21 are connected together. 
While figure 9 depicts 29+32 floating physically separate from 29+19,20; It is inherent that some means is required to attach the pieces either together or to another component as it is impossible for those pieces to be floating in the depicted arrangement for operation by a user. However, since the specification does not describe said details in regards specifically to “first and second segments separated by a contact line” this implies the “separated” newly amended component to comprise a normal in the art scope of interpretation.

Claim 11 was again rejected (for claims 17 and 18) via Muyskens and Takeshi. Applicant argues Muyskens does not pivot at the contact line where the two segments are separated. As described above the means of “separated” are not specifically limited by the claims or specification. Muyskens discloses a physical spacing separating segments 224 (figure 7A). In an identical manner, figure 9 of the current application depicts a spacing between segments 20 and 21. The written description of figure 10 is described as an alternative arrangement with view corresponding to figure 9. The written description of figure 10 describes carrier segments 35 (corresponding to carrier segments 29 of figure 9) to pivot. The argument is found unpersuasive in that the argument states Muyskens does not pivot at the contact line where the two segments are separated and yet figure 7A-7B of Muyskens discloses pivoting at a contact line 
This action is final necessitated by amendment.
 
Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622